PER CURIAM.
The plaintiff below, Wilbert Thrasher, appeals from an adverse final summary judgment entered in favor of the defendants below, Dominick Stingone [Stingone] and Food Depot d/b/a Redland Holdings *966[Food Depot]. We reverse and remand for further proceedings.
The trial court erred in granting the defendants’ motion for summary judgment where there are genuine issues of material fact. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Weinberger v. City of West Miami, 578 So.2d 897 (Fla. 3d DCA 1991); Eagle Nat’l Bank of Miami v. Burks, 502 So.2d 69 (Fla.3d DCA 1987). Accordingly, the final summary judgment is reversed and this cause is remanded for further proceedings.
Reversed and remanded.